Citation Nr: 0824622	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-35 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for hypertension, to 
include as secondary to the claimed disability of PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active duty service from March 1965 to March 
1967.  Service personnel records in the veteran's claims file 
verify his status as a combat veteran, specifically his 
receipt of the Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to service 
connection for PTSD, hypertension, bilateral hearing loss, 
and tinnitus.

In a December 2007 statement, the veteran indicated that he 
wished to file a claim for service connection for erectile 
dysfunction secondary to service connected diabetes mellitus.  
This matter is referred to the RO for appropriate action.

The issues of entitlement to service connection for PTSD and 
entitlement to service connection for hypertension, to 
include as secondary to the claimed disability of PTSD, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  There is no current diagnosis of bilateral hearing loss.

3.  There is no current diagnosis of tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in 
service, nor may service incurrence of a sensorineural 
bilateral hearing loss be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by service, 
nor may service incurrence of an organic disease of the 
nervous system be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claims for entitlement to service 
connection were received in March 2004.  He was notified of 
the provisions of the VCAA by the RO in correspondence dated 
in April 2004.  This letter notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claims as well as identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claims.  Thereafter, the claims were 
reviewed and a statement of the case was issued in September 
2005.   See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
The RO has made multiple requests for the veteran's service 
treatment records from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri without success.  In a December 
2004 Formal Finding on the Unavailability of Service Records, 
the RO summarizes efforts made and lists additional steps 
that were accomplished thereafter, concluding that all 
efforts to obtain the needed military information have been 
exhausted and further attempts to obtain additional evidence 
would be futile.  All relevant private and VA treatment 
records pertaining to his claims have been obtained and 
associated with his claims file.  

Finally, VA need not conduct an examination with respect to 
the service connection claims on appeal, as information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case, as competent medical evidence does not provide 
any competent evidence of current diagnoses or persistent or 
recurrent symptoms of bilateral hearing loss and/or tinnitus.

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and an organic disease of the nervous 
system, although not otherwise established as incurred in or 
aggravated by service, is manifested to a compensable degree 
within one year following the requisite service.  See 
38 C.F.R. §§ 3.307, 3.309 (2007).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2007).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality".  The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  See 
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that he currently suffers from bilateral 
hearing loss and tinnitus as a result of his active duty 
service.  

Initially, as noted above, the Board notes that the veteran's 
service treatment records are unavailable.  However, the 
Board points out that there is a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule in cases, such as this, in 
which records are presumed to have been or were destroyed 
while the file was in the possession of the government.  See 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); see also 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the veteran's service connection claims 
has been undertaken with this duty in mind.

In addition, the veteran's service personnel records reflect 
the veteran's receipt of decorations that are indicative of 
combat service in Vietnam.  The Board accepts as credible the 
veteran's assertion of noise exposure in service as 
consistent with his established combat service.  See 38 
C.F.R. § 1154(b) (West 2002).  That notwithstanding, 
considering the pertinent evidence of record in light above-
noted legal authority, the Board finds that the weight of the 
evidence is against the claims.  

VA treatment notes dated in June 2001, January 2002, July 
2002, September 2002, January 2003, July 2003, and August 
2004 all specifically show that the veteran continually 
denied any experiencing difficulty hearing, dizziness, or 
ringing in his ears.  It was revealed in June 2001 VA 
outpatient treatment records that the veteran was a retired 
policeman, presently employed part time as a nurse.  
Additional VA treatment notes dated in July 2002 and December 
2003 reflect that the veteran worked as a part time nurse on 
the surgical floor and then in pediatrics.  In December 2003, 
the examiner noted no evidence of hearing impairment.

In this case, objective medical findings of record failed to 
document any diagnosis or treatment for bilateral hearing 
loss and tinnitus.  Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a 
present diagnosis or any objective medical findings of PTSD, 
bilateral hearing loss, and tinnitus (and, if so, of a nexus 
between that disability and service), there can be no valid 
claims for service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143- 
144 (1992).

In considering the veteran's claims, the Board acknowledges 
the veteran's subjective descriptions of his bilateral 
hearing loss and tinnitus symptomatology--in personal 
statements as well as VA treatment notes--and treats his 
statements as credible assertions.  However, while evidence 
of record indicates that the veteran is a part time nurse it 
is neither contended nor shown that the veteran has special 
knowledge regarding audiology.  This limits the probative 
value of his testimony and statements as medical opinions 
concerning his hearing loss and tinnitus, although his 
statements do have general medical probity.  See Black v. 
Brown, 10 Vet. App. 279, 284 (1997) (opinion of veteran's 
wife, a nurse, was not probative because, while medically 
trained, she gave no indication that she had special 
knowledge regarding cardiology).  Nonetheless, the Board 
places greater probative value on the absence of any 
objective findings as well as the veteran's own repeated 
denials of experiencing any difficulty hearing or ringing in 
his ears in regards to whether the veteran has current 
bilateral hearing loss and tinnitus disabilities.  
Consequently, his assertions in this regard simply do not 
constitute persuasive evidence in support of the claims for 
service connection.

For the foregoing reasons, the claims for service connection 
for bilateral hearing loss and tinnitus must be denied.  In 
arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to these matters.  During the pendency 
of this appeal, the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  As 
the case is being remanded for additional development, 
appropriate action should be taken to ensure adequate VCAA 
notice as to the type of evidence necessary to substantiate 
the veteran's claims for service connection for PTSD and for 
hypertension is provided.

The veteran contends that he currently suffers from PTSD, as 
a result of events during his active military service.  The 
veteran also asserts that his claimed hypertension is 
secondary to his current claimed PTSD disability.  Initially, 
as noted above, the Board notes that the veteran's service 
treatment records are unavailable.  However, the Board points 
out that there is a heightened obligation to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule in cases, such as this, in which records are 
presumed to have been or were destroyed while the file was in 
the possession of the government.  See Pruitt v. Derwinski, 2 
Vet. App. 83, 85 (1992); see also O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  

A review of claims file indicated that the veteran was not 
provided a PTSD questionnaire.  However, in this case, the 
veteran's service personnel records reflect the veteran's 
receipt of decorations that are indicative of combat service 
in Vietnam.  The Board accepts as credible the veteran's 
assertion of stressful incidents in service as consistent 
with his established combat service.  See 38 C.F.R. § 1154(b) 
(West 2002).  Post-service VA PTSD screenings were performed 
in January 2002, July 2002, and December 2003 and were each 
negative for PTSD.

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2007).  Accordingly, the AMC/RO should 
arrange for the veteran to undergo VA PTSD examination at an 
appropriate VA medical facility to determine the nature and 
etiology of the veteran's claimed PTSD.  The appellant is 
hereby notified that it is his responsibility to report for 
any examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158, 3.655 (2007).

The claims file also reflects that the veteran has received 
medical treatment from VA Medical Center (VAMC) in West Palm 
Beach, Florida as well as the Community-Based Outpatient 
Clinic (CBOC) in Delray Beach, Florida; however, as the 
claims file only includes records from these facilities dated 
up to December 2004, any additional records from these 
facilities should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
should obtain and associate with the claims file all 
outstanding VA records.

Additionally, the Board finds the claim for service 
connection for hypertension, to include as secondary to the 
claimed disability of PTSD, is inextricably intertwined with 
the claim for service connection for PTSD; therefore, it must 
be remanded with the PTSD claim for additional development.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.  The AMC/RO is to provide the veteran 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to substantiate his 
service connection claims on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
PTSD and hypertension disabilities since 
March 1967.  Of particular interest are 
any outstanding VA records of evaluation 
and/or treatment of the veteran's claimed 
PTSD and hypertension disabilities, for 
the period from December 2004 to the 
present, from the West Palm Beach VAMC as 
well as the Delray Beach CBOC.  After the 
veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder, should 
be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order to allow 
the veteran the opportunity to obtain and 
submit those records for VA review.

3.  Thereafter, the veteran is to be 
afforded a VA medical examination by a 
psychiatrist or psychologist. The purpose 
of such examination is to ascertain the 
nature and etiology of the veteran's 
claimed PTSD.  Prior to the examination, 
the claims folder must be made available 
to the examiner who performs the 
evaluation, for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  A 
comprehensive life history is to be 
obtained.  The examination is to include 
a review of the veteran's history and 
current complaints, as well as a 
comprehensive mental status evaluation.  
Any indicated diagnostic studies, 
including psychological testing, must 
also be accomplished if deemed warranted 
by the psychiatrist.  All established 
psychiatric diagnoses are then to be 
fully set forth.

It is requested that the psychiatrist 
offer an opinion, with full supporting 
rationale, as to whether the veteran has 
PTSD meeting the criteria of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM IV), and, if so, 
whether it is at least as likely as not 
that the veteran's PTSD is the result of 
any alleged in-service stressor event(s).  
Such discussion must include the 
examiner's opinion as to the presence or 
absence of linkage between current 
symptoms of the veteran and any alleged 
stressor(s).

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO must readjudicate the veteran's 
claims of entitlement to service 
connection for PTSD and for hypertension 
on the basis of all the evidence on file 
and all governing legal authority.  If 
any benefit sought on appeal is not 
granted, the veteran and his 
representative must be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


